DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. This Application claims earliest priority to USSN 61/615,082 filed March 23 2012.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2021 has been entered.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/11/2021 and 05/16/2022 were filed after the mailing date of the Corrected Notice of Allowance on Oct 18 2021.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Harris, Ph.D., Esq. on Oct 11, 2021.
The application has been amended as follows: 

CLAIM AMENDMENTS
	Please amend claim 16 as follows:

	16.	(Currently amended) The method of claim [[3]] 12, wherein N4-(4-((1,2,4]triazolo[1,5-a]pyridin-7-yloxy)- 3-methylphenyl)-N6-(4,4-dimethy1-4,5-dihydrooxazol-2-yl)quinazoline-4,6-diamine is administered to the patient in an oral dosage form.

Allowable Subject Matter
Claims 1, 12-19 and 24-30 are in condition for allowance. 
The following is an examiner’s statement of reasons for allowance: Claims 1 and 18 (and claims dependent) are directed to a triple therapy, which the Examiner has noted to be allowable.
More specifically, as noted in the April 19, 2021 Final Office action and Notice of Allowance of September 9 2021, Attorney arguments, references in support and data provided by the Applicant are directed to a triple combination therapy of tucatinib (aka ARRY-380), in combination with trastuzumab and capecitabine, see page 11 of Final Office action. See also the updated SciFinder and PE2E searches of July 20-21, 2022. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                                                                                               	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM Y LEE/Examiner, Art Unit 1629                                                                                                                                                                                             
/James D. Anderson/Primary Examiner, Art Unit 1629